Name: Council Implementing Decision (CFSP) 2016/573 of 12 April 2016 implementing Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: civil law;  maritime and inland waterway transport;  international affairs;  Asia and Oceania
 Date Published: 2016-04-13

 13.4.2016 EN Official Journal of the European Union L 97/12 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/573 of 12 April 2016 implementing Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (1), and in particular Article 19(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP. (2) On 21 March 2016, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1718 (2006) deleted four vessels from the list of persons and entities subject to restrictive measures. (3) Annex I to Decision 2013/183/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/183/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 12 April 2016. For the Council The President A.G. KOENDERS (1) OJ L 111, 23.4.2013, p. 52. ANNEX The vessels with the IMO numbers listed below are deleted from the list set out in entry 20 of part B (Entities) of Annex I to Council Decision 2013/183/CFSP: (j) JH 86 8602531 (l) Jin Tal 9163154 (m) Jin Teng 9163166 (dd) Grand Karo 8511823